FILED
                            NOT FOR PUBLICATION                              JUN 20 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50226

               Plaintiff - Appellee,             D.C. No. 3:13-cr-03821-LAB

 v.
                                                 MEMORANDUM*
ROBERT DANNY CARMONA-LOPEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Robert Danny Carmona-Lopez appeals from the district court’s judgment

and challenges the 70-month sentence imposed following his guilty-plea

conviction for possession of heroin and methamphetamine with intent to distribute,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      Carmona-Lopez contends that because the government did not prove, nor

did he admit, that he knowingly or intentionally possessed a schedule I or II

controlled substance, the district court erred in imposing a sentence greater than

one year. Carmona-Lopez’s argument is foreclosed by our decision in United

States v. Jefferson, 791 F.3d 1013 (9th Cir. 2015), cert. denied, 136 S. Ct. 1473

(2016). There, we held that a defendant’s knowledge of drug type is not an

element of the offense that the government must prove for a mandatory minimum

sentence to apply. See id. at 1016, 1019. While Jefferson involved the importation

statute, 21 U.S.C. § 960, the reasoning of that case is applicable here because

Section 841 is “structurally identical” to section 960. See Jefferson, 791 F.3d at

1017 n.4. Moreover, Jefferson affirmed long-standing precedent holding that,

under both statutes, knowledge of drug type is not an element of the offense. See,

e.g., United States v. Carranza, 289 F.3d 634, 644 (9th Cir. 2002). Under

Jefferson, the government was not required to prove that Carmona-Lopez knew

what type of drug he possessed in order to trigger the 20-year statutory maximum

under 21 U.S.C. § 841(b)(1)(C).

      AFFIRMED.


                                          2                                       14-50226